Citation Nr: 9906073	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-34 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 24, 1973 to 
June 12, 1986, and from June 13, 1986 to May 18, 1990.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a decision letter dated April 1993 from the 
Buffalo, New York Regional Office of the Department of 
Veterans Affairs (VA), denying the veteran's claim seeking 
entitlement to Chapter 30 educational benefits.  The notice 
of disagreement with this determination was received in 
October 1993.  A statement of the case was issued in November 
1993.  The veteran's substantive appeal was received in 
December 1993.  The veteran presented testimony at a hearing 
on appeal before a hearing officer at the Cleveland, Ohio RO 
in April 1994.  This matter was remanded by the Board to the 
RO in February 1997.  


FINDINGS OF FACT

1.  The veteran served on active duty from October 24, 1973 
to June 12, 1986, and from June 13, 1986 to May 18, 1990.

2.  According to a Certificate of Release or Discharge from 
Active Duty (DD Form 214) the veteran was discharged under 
honorable conditions (general) upon separation from military 
service on May 18, 1990. 

3.  The veteran did not have three continuous years of active 
duty after June 30, 1985 ending with an honorable discharge.




CONCLUSION OF LAW

Basic eligibility to receive educational benefits pursuant to 
Chapter 30, Title 38, United States Code, is precluded by 
law.  38 U.S.C.A. § 3011(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 21.7044(a)(5) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As pertinent to the present appeal, the evidence of record 
shows that the veteran had remaining eligibility under 
Chapter 34, as of December 31, 1989 when that educational 
assistance program expired.  See 38 U.S.C.A. § 3462(e) (West 
1991).  Nonetheless, under the law, an individual with 
remaining Chapter 34 eligibility, like the veteran, might be 
eligible for educational benefits under the Chapter 30 
program if he meets the criteria set out in 38 U.S.C.A. 
§ 3011(a) (West 1991 & Supp. 1998) and 38 C.F.R. § 21.7044(a) 
(1998).  Significantly, the governing legal criteria specify 
that in order to be eligible to receive educational benefits  
pursuant to Chapter 30, an individual, after June 30, 1985, 
must continue on active duty in the Armed Forces for at least 
three years, unless discharged for a qualifying reason, and 
must be discharged with an "honorable" discharge.  
38 U.S.C.A. § 3011(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 21.7044(a)(5) (1998).

The record reflects that the veteran enlisted to serve on 
active duty on October 24, 1973 and thereafter served until 
June 12, 1986.  During that period, he reenlisted on November 
10, 1976 and October 24, 1980.  He reenlisted on June 13, 
1986, and according to a Certificate of Release or Discharge 
from Active Duty (DD Form 214), was given a general 
discharge, under honorable conditions, on May 18, 1990.  The 
narrative reason for discharge was: "Misconduct, - pattern 
conduct discreditable involvement with military or civil 
authorities." 

The Board notes that the law clearly provides that a person 
who has a minimum of three continuous years on active duty 
after June 30, must have an honorable discharge.  The Board 
observes that the veteran did serve for three continuous 
years on active duty after June 30, 1985.  However, he was 
given a "general" discharge.  A "general" discharge, 
albeit under honorable conditions, does not satisfy the basic 
eligibility requirement for Chapter 30 benefits.  This 
conclusion was emphasized in a precedent opinion of the VA 
Office of General Counsel.  See VAOPGCPREC 10-92 April 1, 
1992), which is binding on the Board.   

The Board has considered the veteran's argument to the effect 
that less than ninety days of his June 13, 1986, to May 18, 
1990 service was "less than honorable", and that he was 
assured by a military attorney that his entitlement to 
education benefits would not be affected by his general 
discharge.  However, as noted above, the laws and regulations 
are clear in that as the veteran only received a "general" 
discharge, he does not have basic eligibility for Chapter 30 
educational benefits.  Under the governing law and  
regulatory provision, which are binding on the Board pursuant 
to 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 1998), the 
veteran is not entitled to Chapter 30 educational  benefits. 
38 U.S.C.A. § 3011(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 21.7044(a)(5) (1998).  No exceptions to the controlling 
legal criteria have been provided in the Federal regulations, 
and the Board has no authority to overturn or to disregard 
this very specific limitation on the award of Chapter 30 
educational benefits. 38 U.S.C.A. § 7104(a) (West 1991). 

Under the circumstances of this case, we are without 
authority to grant the benefit sought on appeal.  It is  
precluded by law.  In Sabonis v. Brown, 6 Vet.App. 426 
(1994), the Court held that in cases such as this in which  
the law is dispositive, the claim should be denied because  
of the absence of legal merit.  




ORDER

The appeal is denied.  



							
		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

- 5 -


- 1 -


